EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with James Wimpe on 3/30/2021.

The application has been amended as follows: 
Claim 1, line 12: replace “movable” with --slidable--. 
Claim 6, line 13: replace “movable” with --slidable--. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The elevator system of the claimed invention comprises all the limitations of claims 1 and 6, specifically, a first body fixedly mounted to an elevator shaft, a second body movably arranged within the first body and slidable from a deployed to a retracted state within the first body, a limit switch at a distal end of the second body to interact with a car switch, a second body contact located at an end of the second body opposite the distal end, wherein the first body includes a lower contact at a first location and an upper contact at a second location, wherein the second body contact is movable along the first body between contact with the 
US Patent No. 8,162,108 to Sirigu et al teaches an elevator system with a fixed first body and a second body movable within the first body but does not teach the second body slidable from a deployed state within the first body to a retracted state.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEM M TRAN whose telephone number is (571)270-7825.  The examiner can normally be reached on M 9-5, W-F 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571-272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/DIEM M TRAN/Examiner, Art Unit 3654